ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                  )
                                               )
Distributed Infinity, Inc.                     )    ASBCA Nos. 61427, 61428, 61429
                                               )
Under Contract Nos. FA8750-1O-C-0018           )
                    FA8750-1 l-C-0027          )
                    FA8750- l l-C-02 l 5       )

APPEARANCE FOR THE APPELLANT:                        Robert S. Gardner, Esq.
                                                      Law Office of Robert S. Gardner
                                                      Colorado Springs, CO

APPEARANCES FOR THE GOVERNMENT:                      Arthur M. Taylor, Esq.
                                                      DCMA Chief Trial Attorney
                                                     Peter M. Casey, Esq.
                                                      Trial Attorney
                                                      Defense Contract Management Agency
                                                      Boston, MA

                                ORDER OF DISMISSAL

       For reasons indicated by the parties, the Board is unable to proceed with
disposition of these appeals for an inordinate length of time due to factors not within the
control of the Board. Accordingly, these appeals are hereby dismissed without prejudice
pursuant to Board Rule l 8(b ). Unless either party or the Board acts to reinstate the
appeals within one year from the date of this Order, the dismissal shall be deemed with
prejudice.

        Dated: May 23, 2019




                                                   Administrative Judge
                                                   Chairman
                                                   Armed Services Board
                                                   of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 61427, 61428, 61429, Appeals of
Distributed Infinity, Inc., rendered in conformance with the Board's Charter.

       Dated:



                                                  PAULLA K. GATES-LEWIS
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals




                                              2